Citation Nr: 0528622	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-39 778	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to service connection for bilateral hearing loss.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from March 1945 to 
August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  
Specifically, in that determination, the RO denied service 
connection for bilateral hearing loss.  

Several days later in August 2004, the RO in Cleveland, Ohio, 
notified the veteran of the decision.  Thereafter, the 
veteran perfected a timely appeal with respect to the denial 
of his service connection claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran does not have an impaired hearing disability 
for VA compensation benefit purposes that can be related to 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service and 
may not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, & 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, & 3.326(a) 
(2005).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in May 2004, prior to the initial decision 
on the claim in August 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1)  inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2)  inform the claimant about the information and 
evidence that VA will seek to provide; (3)  inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4)  request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO informed the veteran in the May 2004 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection.  
Specifically, the letter stated that, to

support the claim for service-connected 
compensation benefits, the evidence must 
show three things:  (1) . . . an injury 
in military service or a disease that 
began in or was made worse during 
military service, or . . . an event in 
service which caused injury or disease; 
(2)  a current physical or mental 
disability; . . . [and] (3)  a 
relationship between . . . current 
disability and an injury, disease, or 
event in military service.  

In addition, the RO informed the veteran in the May 2004 
letter about the information and evidence that VA would seek 
to provide including obtaining evidence kept by VA and any 
other VA federal government agency (e.g., service medical 
records from the service department); requesting private 
treatment records if the veteran completed a release form; 
and obtaining medical records from a VA facility if the 
veteran provided the location and dates of treatment.  Also, 
the RO informed the veteran what type of evidence it would 
consider in reviewing applications and making decisions on 
claims for service connection.  

Further, the RO notified the veteran in the May 2004 letter 
about the information and evidence that he was expected to 
provide.  Specifically, the RO told the veteran that he must 
provide enough information about his records so that the RO 
can request them from the person or agency that has them.  
Also, the RO informed the veteran that it is his 
responsibility to make sure that the RO receives all records 
that are not in the possession of a Federal department or 
agency.  In addition, the RO asked the veteran to submit any 
military medical records that he may have in his possession.  

Moreover, the RO informed the veteran of the need to give to 
VA any evidence pertaining to his service connection claim.  
In particular, the RO told the veteran of his opportunity to 
submit "appropriate evidence" and "additional things."  
Also, the Board notes that, in the August 2004 rating action 
and the October 2004 statement of the case (SOC), the RO 
informed the veteran of the reasons for the denial of his 
service connection claim and, in so doing, notified him of 
the evidence that was needed to substantiate this issue.  
All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

Additionally, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records are in the claims folder and were reviewed by both 
the RO and the Board in connection with the veteran's claim.  
The veteran himself submitted copies of audiological 
treatment received between 1997 and 2001 and has not reported 
the existence of any additional pertinent post-service 
medical records.  

The Board acknowledges that the veteran has not been accorded 
a relevant VA examination to determine the etiology of his 
bilateral hearing loss.  The Board declines to remand this 
service connection issue to obtain a medical nexus opinion.  
As the Board will discuss in the following decision, the 
service medical records are negative for findings of hearing 
impairment.  Further, the claims folder contains no competent 
evidence of a current impaired hearing disability for VA 
compensation benefit purposes.  In addition, the first 
objective evidence of any hearing impairment is dated in 
September 1997, more than 50 years after the veteran's 
discharge from active military duty.  Clearly, the claims 
folder contains no competent evidence that the hearing 
impairment that the veteran does have is associated with his 
active military duty, other than by his own assertions.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).  

Furthermore, VA has assisted the veteran throughout the 
course of this appeal by providing him, for example, with an 
SOC which informed him of the laws and regulations relevant 
to his service connection claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Throughout the current appeal, the veteran has contended that 
he incurred a bilateral hearing loss disability as a result 
of loud noises to which he was exposed during his active 
military duty.  In particular, he asserts that he was exposed 
to loud noises when he participated in artillery practice 
during service.  He further contends that he was not provided 
with ear protection when he participated in these artillery 
drills.  

Significantly, however, the claims folder does not provide 
competent evidence of the presence of an impaired hearing 
disability for VA compensation benefit purposes that can be 
related to service.  Service medical records are negative for 
complaints of, treatment for, or findings of hearing 
impairment.  In fact, the separation examination which was 
conducted in August 1946 demonstrated that the veteran's 
hearing acuity was within normal limits.  Specifically, 
pertinent testing reflected whispered voice of 15/15 
bilaterally and spoken voice of 15/15 bilaterally.  

Furthermore, the first objective post-service evidence of 
hearing impairment is dated in September 1997.  Specifically, 
a purchase agreement dated in that month indicated that the 
veteran had bought hearing aids for each of his ears.  

A subsequent document dated in February 2001 notes that the 
veteran had unaided discrimination of 56%.  Significantly, 
however, the claims folder contains no report of a 
post-service audiological examination.  Consequently, the 
Board cannot determine whether the veteran does, in fact, 
have an impaired hearing disability for VA compensation 
benefit purposes.  See, 38 C.F.R. § 3.385 (which stipulates 
that impaired hearing disability for VA compensation benefit 
purposes requires competent evidence of auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
of 40 decibels or greater; auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz of 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test of less than 94 percent).  

Moreover, the claims folder contains no competent evidence of 
an association between any hearing impairment that the 
veteran may have (e.g., which may have been present in 
September 1997, when the veteran purchased bilateral hearing 
aids) and his active military duty.  With regard to the 
decades-long evidentiary gap in this case between active 
service (which ended in August 1946) and the earliest hearing 
loss complaints (which were assumed in September 1997 when 
the veteran first purchased hearing aids), the Board notes 
that this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury, 
to include noise exposure, in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing hearing loss complaints, 
symptoms, or findings for decades between the period of 
active duty and the hearing aid purchase agreement dated in 
September 1997 is itself evidence which tends to show that 
hearing loss did not have its onset in service or for many 
years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In the present 
case, the Board finds that the absence of evidence showing 
that the veteran incurred bilateral hearing loss during his 
period of service, combined with the length of time between 
his separation from the service in August 1946 and the first 
objective evidence of hearing impairment in September 1997, 
reinforces the conclusion that his bilateral hearing loss is 
not connected to his service.  

Based upon the competent evidence of record, the Board 
concludes, therefore, that the veteran does not have an 
impaired hearing disability for VA compensation benefit 
purposes and that any hearing impairment that he may have is 
not related in any way to his active military duty.  For 
these reasons, the Board finds that the preponderance of the 
evidence in this case is against the claim for service 
connection for bilateral hearing loss.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


